Citation Nr: 0637728	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Ellie Halpern, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran entered service with symptomatic residuals of 
cervical and lumbar injuries which had resulted from a May 
1965 motor vehicle accident.

2.  The veteran suffered temporary exacerbation of cervical 
and lumbar spine pain in service, without aggravation of the 
underlying pathology.

3.  Current cervical and lumbar pathologies are not the 
result of aggravation in service of residuals of cervical or 
lumbar injuries sustained prior to service.

4.  The veteran does not have residuals of a neck injury 
sustained in service.


CONCLUSIONS OF LAW

1.  Current cervical spine pathology was not incurred in or 
aggravated by service, nor does it result from aggravation or 
incurrence in service of an injury of the cervical spine.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2006).

2.  Current lumbar spine pathology was not incurred in or 
aggravated by service, nor does it result from aggravation or 
incurrence in service of an injury of the cervical spine.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for disability compensation for cervical 
and lumbar spine disorders in July 1998.  A VA letter of 
August 1998 notified him in detail of the information and 
evidence necessary to decide his claim.  The notice offered 
the gamut of VA assistance to obtain evidence.  The letter 
substantially implemented the subsequently enacted notice 
requirements of the VCAA, lacking only expression in terms of 
the division of the burdens of production of information and 
evidence between the veteran and VA later articulated in the 
VCAA.  Subsequently, after initial adjudication of the claim, 
letters of January 2001, November 2005 (remailed to current 
address in August 2006), and March 2006, VA provided notice 
that fully articulated the information and evidence necessary 
to substantiate the veteran's claim, and specifying who must 
submit or obtain what evidence.

The January 2001 letter contained multiple statements to the 
effect that the veteran could and should submit any 
information he wished VA to consider as an alternative to 
awaiting VA assistance to obtain evidence.  Although not 
explicitly stated in terms of requesting he submit any 
evidence in his possession, exclusion of such evidence from 
the advice is not a reasonable reading of the letter.  It is 
reasonably construed as having effectively requested him to 
submit such evidence.  The November 2005 (remailed August 
2006) letter articulated the request for evidence in the 
veteran's possession.  The March 2006 letter notified him of 
the rating and effective date elements of his claims.  
Dingess v. Nicholson, 19Vet. App. 473 (2006).  The veteran 
has suffered no prejudice from any omission of content or the 
timing of the notices in this case.  The volume of the 
evidence of record is persuasive that the veteran has 
suffered no impediment to his participation in prosecution of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  ).  
VA has adequately discharged its notice duties in this case.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Conway v. 
Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has secured all information and evidence of which it had 
notice and authority to obtain.  VA has notified the veteran 
of failure to obtain certain evidence.  In March 1999, VA 
substantially afforded the veteran the assistance to obtain 
evidence that the VCAA later mandated.  VA requested by 
letter medical records of 15 health care providers from whom 
the veteran had authorized VA to obtain information.  In May 
1999, VA notified the veteran of a list of practitioners from 
whom VA had not received information or evidence.  The letter 
reiterated the veteran's ultimate responsibility to produce 
private evidence.  VA examined the veteran in September 1998, 
November 1995, and February 2006.  VA obtained a medical 
opinion in July 2006.  VA has discharged its duty to assist 
the veteran to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (e) (2006).

II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Current cervical and lumbar pathology is not in dispute.  The 
veteran has a well-documented history of primarily disc 
pathology of the cervical and lumbar spine.  The most recent 
diagnoses of the lumbar and cervical spine are from VA 
examinations of November 2005 and February 2006.  The former 
examiner diagnosed discogenic disc disease lumbar spine with 
bilateral bony fusions L2 through S1, posterior stabilizing 
hardware at L2-3 and disc space prosthesis at L3-4 and L4-5; 
and cervical discogenic spine disease with anterior 
stabilization hardware at C4-5 and C6-7 levels.  The latter 
examiner diagnosed lumbar spine disorder, fusion L5-S1, 
degenerative disc disease following laminectomy at L4-5; and 
status-post cervical spine fusion.  These diagnoses are 
sufficient to establish the first element of service 
connection.

A medical pre-induction history of October 1965 recorded that 
the veteran was involved in a motor vehicle accident (MVA) in 
May 1965; he reported back and neck injuries in that 
accident.  The recording physician noted the veteran was 
wearing a back brace.  On physical examination the spine was 
noted to be abnormal, diagnosed as spine, trauma, 
symptomatic, NCD (not considered disqualifying).  This record 
satisfied the statutory and regulatory criteria for 
conditions noted on entrance.  Whereas the veteran is 
presumed sound except as to defects, infirmities, or 
disorders noted at entrance into service, 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006), he is not presumed 
sound on entrance into service as to either his cervical or 
his lumbar spine.  Therefore, any question regarding whether 
the presumption of soundness is rebutted is moot.  Id.

The material question in this case regarding the second 
element of service connection, in-service incurrence or 
aggravation, is limited to whether the veteran's pre-existing 
lumbar or cervical spine disorders underwent, or must be 
presumed to have undergone, aggravation in service.  
38 U.S.C.A. § 1153 (West 2002).  "A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 C.F.R. § 3.306(a) (2006).  
"Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  . . .  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service."  38 C.F.R. § 3.306(b) (2006).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2006)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The extensive evidence of record is persuasive that both the 
veteran's cervical spine and lumbar spine residuals of the 
May 1965 MVA underwent acute exacerbations, but neither 
underwent a permanent increase in severity of a character 
that qualifies as aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991) (increase in symptoms during service of 
preexisting knee pathology was not aggravation within meaning 
of law and regulation where post-service history revealed 
lack of symptoms for long time after service).

Service medical records reveal the veteran complained of low 
back and neck pain repeatedly beginning shortly after 
induction.  In February 1966, he complained of a stiff neck, 
deemed upon examination to be one among generalized aches and 
pains associated with hot and cold flashes and headaches.  
Physical examination was within normal limits.  The veteran 
was hospitalized in February and March 1966 for complaints of 
neck and back pain.  No pathology was found, and he was 
returned to duty as fit.  Rehospitalization in March 1966 
again produced a finding of no orthopedic or neurologic 
pathology.  There were no complaints of back or neck pain 
until April 22, 1967, when the veteran fell from a well rig 
and sought treatment, reporting he had injured his neck.  No 
diagnosis was made.  There were no further complaints of neck 
or back pain until August 1967, when he complained of a stiff 
neck for the past day.  He was prescribed heat and massage.  
There was no further complaint, treatment, or diagnosis of 
lumbar or cervical spine pathology in service.  The February 
1968 separation examination found the spine and other 
musculoskeletal body parts normal.  He was discharged as fit 
for world-wide duty.

The first record of contact with VA pertains to education 
benefits in 1971.  The first post-service medical document of 
record is a January 1978 St. Joseph's Hospital record showing 
the veteran was seen after falling from a scaffold at work 
sustaining a heel fracture.  A lumbosacral X-ray study at 
that time found not fracture and normal transverse processes.  
The next medical record pertaining to the veteran's back is a 
March 23, 1983, St. Joseph's Hospital emergency room record 
noting the veteran hurt his low back on the job while digging 
in a ditch.

The remarkable feature of the several hundred pages of 
medical records of treatment during the next 17 years is the 
utter dearth of reference to back complaints or injury in 
service.  The 1965 MVA and the March 1983 injuries are 
recurrent elements of past medical history of the veteran 
residuals of lumbar disc injury and subsequent secondary 
lumbar disc disease.  In July 1991, Dr. Waldram characterized 
his lumbar spine pathology as secondary to the 1983 injury on 
the job.  In May 1993, Dr. Waldram reported to the insurance 
company that the veteran had developed status post-fusion 
degenerative changes necessitating further decompression 
surgery.  He opined that this sequel was part of the same 
workmens' compensation claim.  This evidence adds additional 
weight to the evidence that his current lumbar status is not 
the result of aggravation in service of a lumbar spine 
disease or injury.

Likewise, the medical evidence is devoid of mention of 
service in reference to the veteran's cervical spine.  
Significantly in this regard, a comprehensive November 1998 
state Division of Disability Determination Services 
evaluation by S.E. Barrett, a physiatrist, noted a history of 
radiculopathies involving the cervical spine, thoracic spine, 
and lumbar spine.  The veteran reported onset of his problems 
during childhood when he fell from monkey bars, with neck 
pain since then.  He also mentioned auto accidents since 
then, including and MVA in 1965.  Notably, he did not mention 
military service.  The veteran's chief complaints were 
thoracic, cervical, and lumbar spine and arms, hands, hips 
and legs.  The veteran had cervical surgeries in 1991 and in 
1993.  The September 1991 pre-neurosurgery evaluation by Dr. 
Dietrich noted historically a 1965 MVA with neck pain for 
several weeks thereafter and off and on since that time, with 
pain and stiffness in the neck and increasing neck pain in 
the past three months.  Nothing in the post-surgical record 
noted or suggests aggravation in service of neck complaints, 
even though the 1965 MVA was mentioned repeatedly.

A July 1993 review of the veteran medical records by Western 
Medical Consultants is particularly significant regarding the 
onset and course of the veteran's lumbar and cervical spine 
pathologies.  The veteran had filed workers' compensation 
insurance claims for both conditions.  The WMC reported to 
the insurer.  The insurer had a vested interest in minimizing 
its claim exposure, as evidence of a pre-existing condition 
such as one related to military service would do.  The 
insurance company's consultant did not relate either the 
lumbar or the cervical spine pathology to aggravation in 
service of a pre-existing disease.  That the insurance 
company's examiners found no other cause for the veteran's 
lumbar spine pathology than the injury on the job is very 
persuasive that his lumbar spine pathology is not the result 
of earlier aggravation of a pre-existing disorder.

The only medical statement of record relating the veteran's 
current lumbar or cervical pathology to service is the 
February 2000 statement of S. Barrett, MD, who reported that 
she reviewed the veteran's medical records which refer to an 
MVA in May 1965 resulting in back and neck injuries.  She 
noted the dates of the veteran's service and that he fell 
from a rig and injured his neck and back in April 1967, for 
which he received treatment.  She noted the C5-6 discectomy 
in 1991 and the C5-6 fusion in 1993.  She noted that November 
1997 electromyography (EMG) revealed neurological motor 
changes consistent with cervical radiculopathy, and a 
cervical myelogram of September 1999 showed cervical disc 
degeneration with canal and neuroforaminal stenosis and 
multiple other changes for which the veteran had anterior 
cervical arthrodesis, discectomy, and instrumentation at C3-4 
and C5-6 in November 1999.  She noted the history of lumbar 
spine problems, including surgery in 1983, 1984, 1986, 1995, 
and 1996.

Dr. Barrett opined that these spinal conditions began with 
the motor vehicle accident in 1965 and were permanently 
aggravated by the fall in April 1967 and therefore are 
clearly related to his military service.  She cited the 1997 
EMG as objective data consistent with injury long ago.  She 
commented that it is not unusual for these injuries to not 
cause any changes in physical examination or x ray when they 
occur, but as the body ages we are able to find objective 
changes, which correlate with the patient's complaints.

The September 1998 VA examination confirmed the veteran's 
diagnoses and noted his history of neck and back complaints 
beginning with the 1965 MVA and becoming exacerbated in 
service.  The examiner's impassion was that the veteran's 
lumbar and cervical spine pathologies were initiated by the 
1965 MVA, but the examiner only reiterated the veteran's 
impression that they became aggravated in service, 
identifying this impression as the veteran's.  Consequently, 
the examination report is inadequate for rating purposes.

The RO recognized the September 1998 examination as 
inadequate and obtained another examination in November 2005, 
which again recited the history the veteran provided, 
including the veteran's report of April 1967 neck injury in 
service and the veteran's report that his neck and back were 
aggravated in service.  This time the veteran reported the 
April 1967 accident produced immediate low back pain.  The 
examiner made current diagnoses, but provided no personal 
medical opinion regarding whether there was aggravation in 
service of the cervical spine or of the lumbar spine.

VA examined the veteran again, this time insisting the 
examiner provide a medical opinion whether the veteran 
suffered aggravation in service of either lumbar spine or 
cervical spine pathologies.  The examiner demurred, stating 
he could not resolve the issue without mere speculation.

In July 2006, VA determined that previous examiners had 
failed to make a thorough and analytical review of the 
veteran's medical record and concluded it was feasible for an 
examiner to provide the medical opinions necessary to decide 
the claim if the examiner reviewed the medical records 
thoroughly.  In July 2006, a VA examiner made a comprehensive 
review of the veteran's medical records.  He summarized or 
cited 17 medical reports in the claims file, including the 
service medical records, the reports of each of the 
physicians primarily involved in evaluating the veteran's 
medical condition, surgical prospects, and post-operative 
follow-up, the medical analytical reports done for the 
workers' compensation insurers, and the opinion of February 
2000 opinion of Dr. Barrett.

The undersigned has reviewed the evidence of record, and 
concludes the July 2006 examiner cited the significant 
medical records.  The extensive other records are essentially 
cumulative, uninformative regarding the question of 
aggravation in service, or minimally to add weight to the 
conclusion there was no aggravation of lumbar or cervical 
spine pathology in service, hence detailed recitation of that 
evidence is unnecessary.

The July 2006 examiner concluded that the evidence showed 
three injuries, the 1965 MVA, the 1967 neck injury, and the 
1983 lumbar injury.  The examiner considered multiple timing 
aspects of the course of the veteran's pathologies.  He 
commented on the course of the veteran's back and neck 
complaints in service, including the negative separation 
examination with the specific notation of fitness for world-
wide duty, and the long hiatus in complaints, diagnosis, or 
treatment from service until 1978, when a thoracolumbar X-ray 
was negative.  The examiner placed particular weight on the 
March 1983 report of injury on the job and the strong history 
of continuity following that injury.  The examiner commented 
on Dr. Barrett's opinion of aggravation in service, noting 
the veteran's ability to work in plumbing after military 
service, from which it is reasonable to infer that no 
aggravation of the pre-service injury had manifested by then.

The examiner opined that, among the known injuries, the MVA 
in 1965 and the job injury in 1983 would be more significant 
and more likely to cause continued symptoms than the injury 
in service.  He ultimately concluded that in the absence of 
any medical records for 10 years following separation, from 
1968 to 1978, and the 1983 injury on the job, it is more 
likely that the demands of his work after service caused his 
current neck and back conditions.  He conceded less than 
absolute certainty in the absence of complete documentation 
of the physical demands and duration of the veteran's job, 
but averred that his opinion was supported by the evidence of 
record.  He concluded with the opinion that to state that the 
1967 fall injury is part of his current cervical or lumbar 
condition would be mere speculation, because of the absence 
of evidence to support such and with more available evidence 
pointing to the other significant injuries requiring more 
medical care.

The July 2006 examination report is by far more probative of 
the cause and course of the veteran's lumbar and cervical 
spine disorders than is Dr. Barrett's opinion.  Dr. Barrett 
mistakenly reported that the veteran suffered neck and low 
back injuries from the fall in service in 1967.  The service 
medical record noted only neck complaints.  The veteran did 
not add history of contemporaneous back complaints until very 
recently.  The contemporaneous record is more probative than 
the belated recollection.  Dr. Barrett swept together all of 
the time since service in opining that the veteran's lumbar 
and cervical pathologies are consistent with long latency for 
sequela of the type of injury the veteran had in service.  In 
light of her apparent misreading of the service records, her 
explanation of the veteran's back pathology as aggravated by 
the April 1967 fall in service must be discounted.  Even if 
her comment on the long latency of sequela of acute injuries 
is a credible explanation of a 10-year or longer latency for 
the lumbar pathology, it must be discounted, because the 
predicate acute injury in service is discounted.  Her failure 
to mention a causal contribution of military service in her 
November 1998 report to the state tends to diminish the 
probative value of her February 2000 opinion that she 
genuinely felt the contribution of injury in service was 
"clear."

The hiatus in the records from August 1967, when he 
complained of a sore neck of on day duration, to the 
September 1991 complaints of recent increased in neck pain 
means that her attribution of current cervical pathology to 
the injury in April 1967 must be deemed a credible and 
probative explanation of a hiatus of nearly 24 years.  The 
July 2006 VA examiner's explanation is more persuasive than 
is the attribution to the April 1967 injury in service.

In questions of aggravation, where the veteran is noted 
unsound on entrance, the mere existence of complaints 10 or 
more years after service is weak or no evidence of 
aggravation in service.  The veteran's pursuit of strenuous 
employment without complaint of lumbar pathology until the 
time of a documented acute injury long after service is 
strongly persuasive there was no aggravation in service.  See 
Hunt v. Derwinski, supra (veteran's successful pursuit of 
carpentry vocation after service was evidence of no 
aggravation of knee in service, despite clear documentation 
of "flare-ups" of knee symptoms during service).

Likewise with the veteran's cervical spine, even assuming he 
had cervical spine symptoms after service, the over 20-year 
hiatus from the complaints in service and the negative 
separation examination to the September 1991 reports of 
recent onset are persuasive that the veteran's current 
cervical pathology is not the result of aggravation in 
service.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000) (finder of fact considering all evidence correctly 
found hiatus in records of many years after service was clear 
and convincing evidence that claimed condition was not 
aggravated in service).

The preponderance of the evidence is against finding the 
veteran's lumbar spine or cervical spine disorders underwent 
an increase in severity during service.  Consequently, there 
is no presumption of aggravation of either disorder in 
service, and no need to find clear and unmistakable evidence 
to rebut a presumption of soundness.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2006).  The preponderance 
of the evidence is against the veteran's claim, under either 
the old or new version of the regulations.

Finally, for the sake of completeness, the Board will briefly 
address the possibility of direct service connection, as 
opposed to service connection by aggravation.  The negative 
service separation examination, the lengthy hiatus as to any 
pertinent disability in the medical records after service, 
and the other evidence discussed above constitutes a 
preponderance of the evidence against concluding that the 
veteran's current lumbar and cervical spine pathologies 
resulted from lumbar spine or cervical spine pathology 
incurred during service that did not pre-exist service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


